742 N.W.2d 364 (2007)
LIVONIA BUILDING MATERIALS COMPANY, Plaintiff-Appellee,
v.
HARRISON CONSTRUCTION COMPANY, Defendant, Cross-Defendant, and
Henry G. Bell, Defendant-Appellee, and
Keith M. Penner, Defendant-Appellant, and
Bank One and Martin Steudle, Defendants, Cross-Plaintiffs.
Docket No. 134812. COA No. 271021.
Supreme Court of Michigan.
December 28, 2007.
On order of the Court, the application for leave to appeal the July 26, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.